DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2, 4-6, 8-12, 15-16 and 18-20 have been presented for examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 10-12, 16 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shim1 in view of Chawan et al [Chawan] PGPUB 2017/0112712 in view of Marlinski et al [Marlinski] PGPUB 2019/0350517.
Referring to claim 1, Shim teaches method of controlling a smart shoe, the smart shoe including an actuator and at least one sensor [0069], the method comprising:
Estimating a posture of a user wearing the smart shoe based on sensor data output from the sensor to generate an estimated posture [0061 and 0066].
Controlling the actuator based on the estimated posture of the user [0066, 0073].
Determining a maximum vibration intensity of the actuator based on the sensor data [Fig. 6 and 0118].
While Shim teaches controlling a actuator to produce vibrations so that a user can feel sensations in their foot for things like balance and gait, it is not clear whether the vibration levels 
While Shim and Chawan teach the invention substantially as claimed above, it is not explicitly taught determine if a user is in a sitting posture and to maintain a stochastic resonance to the user if not in the sitting position.  Marlinski teaches determining is a user is seated and provides stochastic resonance when the user is not seated [Fig. 3, abstract, 0016-0019, 0053].  It would have been obvious to modify the Shim-Chawan combination to include the teachings of Marlinski because Marlinski is also directed to user balance and the inclusion of Marlinski would enable Shim to disable the stimulation when it is not needed (i.e. when the user is not walking or standing).
Referring to claim 2, Marlinski teaches disabling the activity when the user is seated [abstract]. 
Referring to claim 4, Shim teaches a foot pressure sensor for measuring foot pressure [231/232 Fig. 2B, 0066].      
Referring to claim 5, Shim teaches increasing the vibration intensity as foot pressure is applied [651/751 Fig. 6/7 respectively, 0087, 0126, 0133].
Referring to claim 6, Shim teaches that vibration intensity is increased as foot pressure is applied as stated immediately above.  Since a person walking applies varying degrees of pressure during the walking process, when one foot is planted and pressure is applied by one foot, the other foot would be in the swing state thereby applying minimal pressure.  According to Shim, this would necessarily apply differing degrees if vibration intensity due to the difference in pressure being applied [Figs. 6-7, 0087, 0126, 0133].   In other words, if we look at time period 712 Fig. 7 we see that we have a left and right foot, one in a stand and the other in a swing position.  At time 714 we have the same instance but represented by the opposite feet.  If we look at the vibration intensity, the foot that is in the stand position has a greater vibration intensity then the foot in the swing position.
Referring to claim 10-12 these are rejected on the same basis as set forth hereinabove.  Shim, Chawan and Marlinski teach the method and therefore teaches the program and system performing the same.
Referring to claim 16, Shim teaches stimulating the feet using vibrators [abstract].   
Referring to claims 18-19, these are rejected on the same basis as set forth hereinabove.  
Referring to claim 20, Shim teaches having both a pressure sensor and vibrator in both the front and rear of each shoe and adjusting the vibration intensity of the front and rear of the shoe independently based on their respective pressure detections [Fig. 6 and 0118].

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shim and Marlinski as applied to claims 1-2, 4-6, 8, 10-12, 16 and 18-19 above, and further in view of Kwon PGPUB 2020/0163416.
Referring to claims 8-9, while the Shim-Chawan-Marlinski combination teaches determining if a user is sitting, it is not explicitly taught to estimate a user sitting via foot pressure information over time or both foot pressure information and motion information.  Kwon teaches determining if a user is sitting based on both foot pressure and detected motion information [Fig. 3, 0011, 0132].  While it is not explicitly taught that the sitting posture is determined in response to a pressure and detected motion below respective thresholds, it is obvious that such would be the case since by definition, a seated position lessens the pressure between a user’s foot and the ground in addition to reduced motion since a user would not be walking around while seated.  It would have been obvious to one ordinary skill in the art before the effective filing date to modify the Shim-Chawan-Marlinski combination to include the teachings of Kwon because both the combination and Kwon both teach a mechanism to determine if a user’s posture is in a seated position and a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.
Furthermore, it should be noted that monitoring foot pressure over time is also an obvious variant of that taught by Kwon.  Specifically, when seated, foot pressure decreases.  But one would have to distinguish between sitting and jumping for example.  An initial burst of motion would indicate a jumping motion just as a brief moment of low foot pressure would indicate the same.  Prolonged decrease in foot pressure (i.e. foot pressure over time) would indicate that a user is seated since one cannot jump in the air and stay afloat indefinitely in addition to a decrease in foot pressure in conjunction with minimal movement would indicate a user sitting .

Claims 9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shim, Chawan and Marlinski as applied to claims 1-2, 4-6, 10-12, 16 and 18-19 above, and further in view of Lindsay et al [Lindsay] PGPUB 2013/0326912.
Referring to claim 9, while Shim teaches the invention substantially as claimed above, it is not explicitly taught to include a motion sensor in the shoe itself.  Rather, Shim uses an external sensor (130) for determining acceleration and hip angle information (using sensors 120) in order to identify gait movements.  Lindsay also teaches identifying gait movements but does so using both pressure and acceleration sensors within a shoe [0030].  It would have been obvious to try incorporating the teachings of Lindsay into the Shim-Chawan-Marlinski combination by including the acceleration sensor into the shoe for identifying gait movement because doing so could replace the need for bulky hardware for identifying the same that is clearly needed in Shim.
Referring to claim 15, this is rejected on the same basis as set forth hereinabove.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A CONNOLLY whose telephone number is (571)272-3666.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 




/MARK A CONNOLLY/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        2/1/22


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cited in the previous office action.